Citation Nr: 0637510	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-41 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

1.  Entitlement to an effective date earlier than May 4, 
2001, for the assignment of a 100 percent rating for the 
service-connected bipolar disorder.  

2.  Entitlement to a compensable initial rating for the 
service-connected weight gain.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for elevated serum 
glutamate pyruvate transaminase (SGPT).  







REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1984 to 
September 1987.  

The issue of an effective date earlier than May 4, 2001, for 
the grant of a total disability rating for service-connected 
bipolar disorder comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO rating decision 
that continued the current effective date.  

The veteran's October 2004 Notice of Disagreement (NOD) in 
regard to the issue above also expressed timely disagreement 
with three issues arising from a July 2004 RO rating decision 
that denied service connection for diabetes mellitus and 
elevated SGPT, and that granted service connection for weight 
gain but assigned a noncompensable initial rating.  

However, the RO has not yet issued a Statement of the Case in 
regard to these issues.  

Accordingly, these other three matters as stated on the title 
page are addressed in the REMAND portion of this document and 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on his part is required.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The current effective date for total compensation rating 
was assigned because a TDIU had been previously granted 
effective on May 4, 2001, the date of receipt of the claim.  

3.  The service-connected bipolar disorder is not shown to 
have been productive of total social and occupation 
impairment prior to May 4, 2001.  



CONCLUSION OF LAW

The criteria for an effective date earlier than May 4, 2001, 
for a 100 percent rating for the service-connected bipolar 
disorder are not met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.150(a), 3.151, 3.159, 
3.400 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim for 
earlier effective date of a total disability rating for 
service-connected bipolar disorder has been accomplished.  

In February 2002 and January 2003, the RO sent the veteran 
letters informing him that in order to support a claim for 
higher evaluation for a service-connected disability, the 
evidence must show that the disability had become worse; the 
veteran had an opportunity to respond prior to the issuance 
of the September 2004 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The February 2002 and January 2003 letters advised the 
veteran that VA is responsible for getting relevant records 
from any Federal agency and that VA would make reasonable 
efforts to obtain records on the veteran's behalf from non-
Federal entities, but that it is the claimant's 
responsibility to support the claim with appropriate 
evidence.

Both letters specifically advised the veteran, "Provide us 
with copies of any private treatment records in your 
possession."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements before the rating 
action on appeal.  However, the Board finds that any arguable 
lack of full pre-adjudication notice in this appeal has not, 
in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence.  

In December 2004, the RO sent a letter to the veteran 
informing him that the file was being forwarded to the Board 
for review, but that he could still submit any additional 
evidence directly to the Board.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria 
and must be informed regarding the effective date that may be 
assigned.  This was accomplished in the SOC of October 2004, 
which suffices for Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having records that 
should be obtained before the claim is adjudicated.  As the 
issue concerns entitlement to an earlier effective date, the 
veteran's current symptoms are not at issue and medical 
examination is accordingly not relevant. 

The veteran has also been advised of his entitlement to 
testify personally before the RO and/or before the Board in 
regard to the claims on appeal, but he has not chosen to 
participate in such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for earlier effective 
date for a total disability rating for service-connected 
bipolar disorder.  


II.  Factual Background

Service connection was granted for bipolar disorder by a 
September 1987 RO rating decision.  The initial rating was 10 
percent.  The veteran did not appeal this rating.  

Thereafter, a July 1990 rating decision increased the rating 
to 30 percent, and a November 1996 rating decision increased 
the rating to 50 percent.  The veteran did not appeal either 
of these ratings.  

The RO issued a rating decision in February 1999 that 
continued the 50 percent rating.  The veteran filed a timely 
NOD in April 1999, and the RO issued an SOC in August 1999.  
The veteran did not thereafter file a timely a Substantive 
Appeal, and the rating decision accordingly became final.  

The veteran filed a request for an increased rating in excess 
of 50 percent on May 4, 2001.  The RO thereupon issued an 
April 2002 rating decision that increased the rating to 70 
percent, erroneously made effective on May 3, 2001.  The 
veteran did not appeal this rating.  

In May 2002, the veteran filed a request for a total 
disability based on individual unemployability (TDIU).  The 
RO thereupon issued a June 2002 rating decision that 
continued the 70 percent rating for bipolar disorder but 
granted a TDIU rating effective on May 21, 2001.  The veteran 
did not appeal this rating.  

In December 2002 the RO issued a rating decision that 
continued the 70 percent rating for bipolar disorder but 
corrected the effective date to May 4, 2001 (the previously 
assigned effective date was May 3, 2001).  The same rating 
decision corrected the effective date for the TDIU rating to 
May 4, 2001 (the previously assigned effective date was May 
21, 2001).  The veteran did not appeal this rating.  

In December 2002 the veteran filed a request for increased 
rating in excess of 70 percent for the service-connected 
bipolar disorder.  The RO thereupon issued rating decisions 
in March 2003 and August 2003 that continued the 70 percent 
rating.  

However, in December 2003, the RO rendered a rating decision 
granting a 100 percent rating for the service-connected 
bipolar disorder, effective on May 4, 2001 (the effective 
date for a TDIU).  The veteran did not appeal this rating.  

The veteran's representative filed a letter in January 2004 
purporting to be an NOD regarding a rating decision in 
October 2001 that had addressed increased rating for the 
service-connected bipolar disorder.  

Because there was no rating decision in October 2001, and 
because the one-year appeals period after the last rating 
decision in December 2002 had expired, the RO treated the 
January 2004 letter as a new claim for increased rating.  

The RO thereupon issued the September 2004 rating decision 
that is now before the Board.  

Subsequent to the January 2004 letter cited hereinabove, the 
veteran's representative filed an August 2004 letter 
asserting that a 100 percent rating should have been assigned 
from September 27, 1987, the date of the veteran's discharge 
from service.  The letter stated, without further 
explanation, that all evaluations over the years had been 
"erroneous."  

The Board has considered whether the representative's 
characterization of all previous ratings as "erroneous" was 
intended to state a claim for clear and unmistakable error 
(CUE).  However, as neither the veteran nor his 
representative has specifically alleged CUE in an otherwise 
final, prior rating determination, the Board finds that a 
claim for CUE has not been presented.  See 38 C.F.R. § 3.105 
(2006).  


III.  Analysis

The pertinent legal authority provides that an effective date 
for increased disability compensation will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
by VA within one year after that date; otherwise, the 
effective date will be the date of receipt of the claim or 
the date the entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  See also 
Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 
Vet. App. 511 (1997).  

However, if the claim is filed within one year of the date 
that evidence shows an increase in the disability rating has 
occurred, the earliest date of which an increase is factually 
ascertainable will be used, not necessarily the date of 
receipt of the evidence.  38 C.F.R. §§ 3.400(o)(1) and (2); 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  

The evidence in the claims file showing that an increase was 
ascertainable up to one year before the claim was filed will 
be dispositive.  Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992); Scott v. Brown, 7 Vet. App. 184, 188 (1994); 
VAOPGCPREC 12-98.  
 
An increase cannot be assigned prior to being clinically 
established.  38 C.F.R. § 3.400.  

As noted, the RO assigned the current effective date (May 4, 
2001) because that was the effective date previously assigned 
for entitlement to a TDIU.  That effective date had been 
assigned because it was the date of receipt of the claim.  

There are two potential ways by which the veteran can 
establish that an effective date earlier than the date of the 
claim is warranted.  One way requires establishing that there 
was a pending (i.e., unadjudicated) claim for increased 
rating filed prior to May 4, 2001.  

In considering whether there were any claims prior to May 4, 
2001, pursuant to which a total rating for bipolar disorder 
could be granted, the Board must look to how claims are 
defined.  

The words "application" and "claim" are defined by 
regulation as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  
Any communication or action that demonstrates intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  

When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file after the last final 
disallowance of the claim that could be interpreted to be a 
formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).  

In this case, review of the file does not show, and the 
veteran does not assert, that there were any such 
unadjudicated formal or informal claims prior to May 4, 2001.   
The Board accordingly finds that there was no pending claim 
prior to May 4, 2001.  

The other way requires evidence from which it is factually 
ascertainable that the veteran' s service-connected 
disability increased in severity to a higher schedular level 
during the one-year period preceding receipt of the claim for 
increased rating.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2).  

The ratings for the appellant's bipolar disorder have been 
assigned under the provisions of Diagnostic Code (DC) 9432.  
Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include bipolar disorder, are rated as follows:

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The medical evidence regarding the veteran's symptomology 
from May 4, 2000 to May 4, 2001includes VA mental health 
clinic notes showing that the veteran was employed in real 
estate in May 2000, but he was struggling with occupational 
issues in June through September 2000.  The veteran reported 
in May 2001 that he had recently quit his job as a substitute 
teacher because of the stress attendant to trying to control 
his class.  The Global Assessment of Functioning (GAF) for 
the period was 45.  

Also of record is a February 2002 VA psychiatric examination 
in which the examiner noted that the veteran was currently 
unemployed and had been essentially unemployed since 1999.  
The examiner assigned a current GAF of 40.  

While the mental health clinic notes and the VA examination 
above show difficulty with employability, they show no 
evidence of any of the specific symptoms cited for the total 
disability rating.  

The veteran was not grossly impaired in thought processes or 
communication or noted as subject to persistent delusions or 
hallucinations.  The veteran did not exhibit grossly 
inappropriate behavior or appear to present a persistent 
danger of hurting self or others.  

The veteran was not noted as being intermittently unable to 
perform activities of daily living (including maintenance of 
minimal personal hygiene) or to be disoriented to time or 
place.  The veteran did not exhibit memory loss for names of 
close relatives, own occupation, or own name.  

The Board also notes that the GAF scores assigned during the 
period under consideration (May 2000 to May 2001) do not 
support a rating higher than 70 percent.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

The GAF scores during the course of the appeal ranged from 40 
to 45.  GAF scores between 41 and 50 represent serious 
symptoms or any serious impairment in social, occupational, 
or school functioning, while scores between 31 and 40 
represent some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relationships, judgment, thinking, or mood.  These 
symptoms are consistent with the current schedular rating of 
70 percent disabling.  

The schedular criteria for a 100 percent rating, as detailed 
above, correspond to GAF below 30 (behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment, or inability to 
function in almost all areas, or some danger of hurting self 
or others, or occasionally fails to maintain personal 
hygiene).  The veteran's assigned GAF of 40 to 45 is 
therefore not consistent with a total rating.  

Under these circumstances, the Board concludes that the claim 
for entitlement to a 100 percent rating earlier than May 4, 
2001, for service-connected bipolar disorder must be denied.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt rule; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

An effective date earlier than May 4, 2001, for the award of 
a 100 percent rating for the service-connected bipolar 
disorder is denied.  



REMAND

As noted, the RO issued a rating decision in July 2004 that 
granted service connection for weight gain, with a 
noncompensable disability rating, and also denied service 
connection diabetes mellitus and for elevated SGPT.  

The veteran filed a timely NOD in regard to these three 
issues in October 2004, but the RO has not yet issued a 
Statement of the Case.  

In order to comply with due process requirements, a remand is 
in order for the RO to prepare an SOC on the issues of 
entitlement to a compensable initial rating for weight gain 
and entitlement to service connection for a diabetes mellitus 
and elevated SGPT.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. 
Brown, 9 Vet. App. 124 (1996).  

Thereafter, the RO should return the claims to the Board only 
if the veteran perfects his appeal in a timely manner.  See 
Smallwood v. Brown,  10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case, and a substantive 
appeal the Board is not required, and in fact has no 
authority, to decide the claim).  

Accordingly, these additional matters are REMANDED to the RO, 
via the AMC, for the following action:

1. The RO must take the appropriate steps 
to issue the veteran an SOC addressing 
the issues of service connection for 
diabetes mellitus and elevated SGPT and 
initial evaluation for weight gain.  This 
issuance must include all relevant laws 
and regulations, and a complete 
description of the veteran's rights and 
responsibilities in perfecting an appeal 
in these matters.  

2.  Thereafter, if the veteran files a 
timely Substantive Appeal on ay of 
these issues, the RO should undertake 
any indicated development and 
adjudicate any pending claim in light 
of the entire evidentiary record.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  No action is 
required of the veteran until he is notified.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the requested development.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


